Name: Commission Regulation (EC) No 2895/95 of 15 December 1995 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  marketing;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31995R2895Commission Regulation (EC) No 2895/95 of 15 December 1995 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 304 , 16/12/1995 P. 0004 - 0004COMMISSION REGULATION (EC) No 2895/95 of 15 December 1995 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 July 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1318/93 (2), as amended by Regulation (EC) No 3380/93 (3) lays down the detailed rules for the application of the above Regulation;Whereas Article 4 (3) (b) of Regulation (EEC) No 1318/93 commits applicants to carrying out an assessment study of the measures undertaken, at the Commission's request; whereas Article 7 of that same Regulation provides for payment of an advance and successive payments on the basis of quarterly invoices;Whereas, to ensure better monitoring of the measures carried out, provision should be made for systematic assessment of the measures by independent bodies;Whereas there is a risk that the payments provided for will use up the Community contribution so that no balances remain to be paid; whereas, to avoid such a risk, and with the view to sound financial management, it should be laid down that the advance and the various payments may not exceed 75 % of the Community contribution;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for veal and beef,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1318/93 is amended as follows:1. Article 4 (3) (b) is replaced by the following:'(b) that an assessment study will be carried out by an independent body within the time limit laid down in Article 7 (3), at the applicant's expense;`2. The following subparagraph is added to Article 7 (2):'However, the advance and payments referred to in paragraph 1 may not together exceed 75 % of the entire Community financial contribution.`Article 2 This Regulation shall enter into force on 1 January 1996.Article 1 (2) shall apply to contracts concluded from that date.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 215, 30. 7. 1992, p. 57.(2) OJ No L 132, 29. 5. 1993, p. 83.(3) OJ No L 303, 10. 12. 1993, p. 15.